Appeals from judgments, Supreme Court, New York County (Gregory Carro, J., on speedy trial motions; Edwin Torres, J, at jury trial and sentence), rendered March 27, 2007, convicting defendant Anthony Danvers of coercion in the first degree and criminal possession of a weapon in the second degree and sentencing him to concurrent terms of 2xk to 7 years and four years, and convicting defendant Alvin Washington of coercion in the first degree and sentencing him, as a second felony offender, to a term of SVa to 7 years, held in abeyance, and the matter remanded to the Administrative Judge of Supreme Court, New York County to schedule an expeditious hearing with respect to the issue of the knowing and intelligent consent of the respective defendants to joint representation by retained counsel Curtis Farber, including the waiver of any claims regarding potential conflicts of interest. Concur—Mazzarelli, J.P, Friedman, Nardelli, Williams and Freedman, JJ.